Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869) and in view of Konofagou et al. (US 2009/0005711). 

3.	Addressing claim 1, Tyler discloses a portable LIPUS therapy device for treating mental health disorders, syndromes or diseases, comprising: 
a wearable headband comprising at least one transducer element, comprising a piezoelectric crystal, a liquid coupling medium (see Fig. 1A-E, [0031], [0046] and [0052]); 
a controller for causing the transducer to produce pulsed ultrasound having an intensity of between about 20 mW/cm2 to about 150 mW/cm2, at a frequency between about 1.0 MHz to about 2.0 MHz, with a pulse repetition rate of between about 0.5 kHz to about 2.0 kHz, and duty cycle between about 10% and 50% (see [0006], [0031], [0043] and [0141]; the device is capable of having duty cycle between 10% and 50%).

Tyler does not disclose and an elastomeric cap. Konofagou discloses an elastomeric cap (see Fig. 1a and [0066]; polyurethane cone is the elastomeric cap). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to have elastomeric cap as taught by Konofagou because this protect ultrasound transducer and contain coupling water to help couple ultrasound transmission to the tissue/skin (see [0066]). 

	4.	Addressing claims 2-3, Konofagou discloses:
wherein the liquid coupling medium comprises purified water (see [0066]; distill water is purified water);
wherein the elastomeric cap comprise polyurethane rubber (see Fig. 1a and [0066] polyurethane plastic is polyurethane rubber).

Addressing claim 4, Tyler discloses:
comprising two transducer elements, positioned on the headband to contact the left and right temples of a user wearing the headband (see Fig. 6, the 

5.	Addressing claims 5 and 7-9, the device in claim 1 perform the methods in claims 5 and 7-9 therefore methods 5 and 7-9 are being rejected for the same reason as claim 1. Also see paragraphs [0004] [0078-0080], [0082-0083] and [0091] for treatment time, treatment depression and treating the hippocampal for neurogenesis. 

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2012/0289869), in view of Konofagou et al. (US 2009/0005711) and in view of Mishelevich (US 2017/0246481). 

7.	  Addressing claim 6, Tyler does not explicitly disclose duty cycle between 10% and 50%. This is a designer choice that depend on each treatment type. In the same field of endeavor, Mishelevich discloses duty cycle between 10% and 50% (see [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to have duty cycle between 10% and 50% as taught by Mishelevich because varying duty cycle on can increase the level energy deliver (see [0165]). 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0083718 (see Fig. 3B-4, 8A and 9A; place at the left and right temples).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793